DETAILED ACTION

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive.
The applicant argues that Kato fails to disclose Claim 1. Specifically, the applicant argues that a person having an ordinary skill in the art would be unable to determine if dots or markings randomly positioned on the outer surface of the headplug of Kato are raised or cavities or dimples. The applicant argues that the “roughened” surface of Kato could be formed by any number of processes.
The examiner disagrees and respectfully submits that the applicant’s arguments are not commensurate in scope with the claimed invention. The claimed invention merely sets forth that there a dimples disposed on the domed-shaped joint, without further definition of the dimples. The dimples have not been defined as raised or cavities. While the examiner agrees that a dimple would likely have some sort of recessed configuration, the size and specific shape of the simples has not bee claimed. For instance, the roughened surface of Kato would inherently (1) result in raised projections, where the spaced between the raised projections are considered dimples or (2) result in cavities, which themselves are dimples. In either configuration, there would some sort of structure that could broadly be considered a dimple. Therefore, the applicant’s arguments do not overcome the previously set forth rejection, because with a varying surface, there would be a surface lower than a raised surface to create some sort of recessed “dimple”. Therefore, the rejections are maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,884,225 B2 to Kato et al. (hereinafter, Kato).
Regarding Claims 1, Kato discloses a guidewire, comprising inter alia: 
an elongated core member (guidewire as best seen in Fig. 1 and Fig. 14) having a proximal end (main wire portion 2) configured to remain outside a patient's body and a distal end (components of L2 as best seen in Fig. 1) configured to be advanced into the vascular system of the patient (as best seen in Figs. 3, 4, 7, 8); 
a joint having a dome-shape (head plug 5A) disposed on the distal end of the elongated core member (as best seen in Fig. 14); and 
a plurality of dimples disposed on the domed-shaped joint (“roughened surface”, col. 6, ll. 38-43) (The dimples of Kato appear to be substantially identical to the dimples as claimed, therefore, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato.
Regarding Claims 2 and 4-12, Kato discloses the claimed invention as set forth and cited above with respect to Claims 1. Kato discloses the claimed invention except for expressly disclosing wherein the plurality of dimples are uniformly spaced on the dome-shaped joint, wherein the plurality of dimples are randomly spaced apart on the dome-shaped joint, wherein the plurality of dimples have an overlapping pattern, wherein the plurality of dimples are spaced apart 0.001 inch, wherein the plurality of dimples have a diameter of 0.001 inch, wherein the plurality of dimples have a depth dimension of 1.0 micron.
However, Kato teaches at col. 6, ll. 38-43 that a roughened surface instead of a machining mirror finish would have enabled the manipulator to feel an increase contact resistance against an obstruction area which would have improved operable feeling. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the roughness of Kato to be the plurality of proposed embodiments as claimed, including wherein the plurality of dimples are uniformly spaced on the dome-shaped joint, wherein the plurality of dimples are randomly spaced apart on the dome-shaped joint, wherein the plurality of dimples have an overlapping pattern, wherein the plurality of dimples are spaced apart 0.001 inch, wherein the plurality of dimples have a diameter of 0.001 inch, wherein the plurality of dimples have a depth dimension of 1.0 micron, because the applicant has not disclose that such arrangement of roughness/dimples solves any stated problem or are anything more than numerous shapes and configurations for roughness/dimples for the purpose of providing roughness/dimples for the purpose increasing contact resistance thereby improving operable feeling. A skilled artisan would find that the dimensions and arrangements of claimed dimples are nothing more than a plurality of dimensions and arrangements a skilled artisan would attempt in an effort to affect the frictional resistance. The arrangement of the dimples as claimed would be nothing more than a mere change is the size and arrangement of roughness/dimples for the purpose of providing frictional resistance, and changes in size and arrangement is recognized as being with the level of ordinary skill in the art.
Regarding Claims 3, 14 and 15, Kato discloses the guidewire of Claim 1. Kato discloses the claimed invention except for expressly disclosing wherein the dome-shaped joint is formed from a solder material or a weld material and where the joint is formed from a metal or a metal alloy and where wherein the joint is formed from a non- metallic material. However, it would have been obvious to one having an ordinary skill in the art at the time the invention was filed, to make the joint of the various materials as claimed, because it would have been within the general skill of a worker in the art to select known, common materials on the basis of its suitability for the intended use as an obvious matter of design choice. 
Regarding Claim 13, the dimples of Kato appear to be substantially identical to the dimples as claimed, therefore, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791